DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/044,817 application filed October 1, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-16, and 18 are pending and have been fully considered.

Specification
The following title is suggested: “Hydrofining Catalyst, Preparation Method Therefor and Use Thereof.”  The suggestion agrees with the disclosure in the instant specification.

Claim Interpretation
Applicant is reminded that “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” [Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165].  In the instant case, hydrofining in the preamble of claim 1 merely states the intended use of the catalyst and does not distinctly define any of the limitations contained in the body of the claim.  Therefore, it is of no significance in claim construction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2013/0178670 A1).
With respect to claims 1-2 and 8, Zhou et al discloses “a catalyst…[prepared by] mixing a support with at least one support modifier precursor having a metal selected from the group consisting of tungsten, molybdenum, vanadium, niobium, cobalt, tin, tantalum, and mixtures and oxides thereof to form a modified support; extruding the modified support, followed by drying and calcining, to form a pellet; and impregnating the pellet with a precious metal. The support may be selected from the group consisting of silica, alumina, titania, silica/alumina, pyrogenic silica, high purity silica, zirconia, carbon, zeolites and mixtures thereof. The metal in the support modifier precursor may be selected from the group consisting of tungsten, cobalt, tin, and mixtures or oxides thereof. In some embodiments, the metal comprises tungsten and cobalt….The precious metal may be selected from the group consisting of rhodium, rhenium, ruthenium, platinum, palladium, osmium, iridium, gold, and The process may further comprise impregnating the pellet with active metal that is selected from the group consisting of copper, iron, vanadium, tin, cobalt, nickel, titanium, zinc, chromium, molybdenum, tungsten, lanthanum, cerium, and manganese…In some embodiments, the process may further comprise calcining the modified support after extrusion…Drying [of the modified support after extrusion—Examiner’s insertion] may occur, for example, at a temperature from 50o C. to 300o. C., e.g., from 100o C. to 200o C. or about 120o C., for a period from 1 to 24 hours, e.g., from 3 to 15 hours or from 6 to 12 hours. The dried support may be calcined optionally with ramped heating, for example, at a temperature from 300o C. to 900o C., e.g., from 400o C. to 750o C., from 500o C. to 600o C. or at about 550o C., for a period of time from 1 to 12 hours, e.g., from 2 to 10 hours, from 4 to 8 hours or about 6 hours” [paragraph 0009& 0026, respectively].  The modified support of Zhou et al corresponds to the inorganic refractory component comprising a first hydrodesulfurization catalytically active component of the instant application, wherein the support modifier precursor corresponds to said hydrodesulfurization component.  The precious metal(s) and active metal(s) may correspond to the second hydrodesulfurization catalytically active component supported (via impregnation) on the inorganic refractory component of the instant application.  Zhou et al further discloses “[i]mpregnation of the precious metal and the at least one active metal onto the pellet may occur simultaneously (co -impregnation) or sequentially. In simultaneous impregnation, the one or more metal precursors are mixed together and added to the pellet together followed by drying and calcination to form the final catalyst composition. With simultaneous impregnation, it may be desired to employ a dispersion agent, surfactant, or solubilizing agent, e.g., ammonium oxalate or an acid such as acetic or nitric acid” [paragraph 0023; see also paragraphs 0028 & 0030].  Said acetic acid corresponds to the organic component of instant claim 1.  Note that Zhou et al discloses “the impregnated modified support is dried at a temperature from 100o C. to 140o C optionally from 1 to 12 hours, e.g., from 2 to 10 hours, from 4 to 8 hours or about 6 hours.  The calcination temperature employed in this second step is less than the calcination temperature employed in the formation of the modified support, discussed above. The second calcination step, for example, may be conducted at a temperature… from 200o C. to 500o C., from 300o C. to 400o C., or about 350o C., optionally for a period from 1 to 12 hours, e.g., o C and the calcination temperature of 400o C in Example I-1, specifically paragraphs 0571 & 0573, respectively].  Therefore, it is the position of the Office that if acetic acid does not vaporize during the drying and calcination steps of the instant application, which may be conducted as higher temperatures than Zhou et al, then the acetic acid of Zhou et al does not vaporize either and said acid is present in the catalyst of the reference.  For further support of this position see paragraph 0026: “…the completion of removal of the solvent may not take place until the catalyst is placed into use…”
With respect to claim 3, Zhou et al discloses “the support comprises a silicaceous support, e.g., silica, having a surface area of at least 50 m2/g, e.g., at least 100 m2/g, or at least 150 m2/g. In terms of ranges, the silicaceous support preferably has a surface area from 50 to 600 m2/g, e.g., from 100 to 500 m2/g or from 100 to 300 m2/g…The preferred silicaceous support also preferably has an average pore diameter from 5 to 100 nm, e.g., from 5 to 30 nm, from 5 to 25 nm or from 5 to 10 nm, as determined by mercury intrusion porosimetry, and an average pore volume from 0.5 to 2.0 cm3/g, e.g., from 0.7 to 1.5 cm3/g or from 0.8 to 1.3 cm3/g, as determined by mercury intrusion porosimetry” [paragraphs 0050 & 0051].
With respect to claims 4 , 7, and 15, note that the amount of acetic acid is a result-effective variable; that is, a variable that achieves a recognized result.  In this case, the result is the solubilization of the precious metal precursor and/or active metal [see, e.g., paragraphs 0028-0030].  Applicant is reminded that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235].
With respect to claims 5 and 9, Zhou et al discloses “[t]he support, prior to modification, may be selected from the group consisting of silica, alumina, titania, silica/alumina, pyrogenic silica, high purity silica, zirconia” [paragraph 0049].  The impregnation discussed above corresponds to the third mixing step of the instant claim.  The extruding corresponds to the shaping of the same.  Note that it has been held that the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” [In re Burhans, 154 F.2d 690, 69 USPQ 330].  Therefore, while the extruding step in Zhou et al is prima facie obvious.
With respect to claim 6, Zhou et al discloses “the support modifier may be an acidic modifier that increases the acidity of the catalyst. Suitable acidic support modifiers may be selected from the group consisting of:…oxides of Group VIB metals,…, oxides of Group VIII metals,…and mixtures thereof…the acidic modifier may also include those selected from the group consisting of WO3, MoO3,…FeO, Fe3O4, Fe2O3, Cr2O3,…CoO, Co2O3” [paragraphs 0055& 0056; see also paragraph 0058].  Furthermore, Zhou et al discloses “the final catalyst composition comprises a precious metal, and at least one active metal disposed on the modified support, prior to extrusion. In a preferred embodiment, at least one of the support modifiers in the modified support is the same as at least one of the active metals disposed on the pellet….(optionally as WO3, H0.5WO3, HWO4, and/or as cobalt tungstate). In this example, the catalyst further comprises a precious metal, e.g., palladium, platinum or rhodium, and at least one active metal, e.g., cobalt and/or tin, disposed on the modified support…suitable compounds for platinum precursors and palladium precursors include chloroplatinic acid, ammonium chloroplatinate, amine solubilized platinum hydroxide, platinum nitrate, platinum tetra ammonium nitrate, platinum chloride, platinum oxalate, palladium nitrate, palladium tetra ammonium nitrate, palladium chloride, palladium oxalate, sodium palladium chloride, sodium platinum chloride, and platinum ammonium nitrate, Pt(NH3) 4(NO4)2” [paragraphs 0061 & 0034, respectively; see also paragraph 0035].  
With respect to claim 11, Zhou et al discloses “[i]n other embodiments,…a series of reactors may be employed with or without heat exchange, quenching, or introduction of additional feed material” [paragraph 0076].  In such an embodiment, it would have been obvious to use a second catalyst as taught by Zhou et al, which catalyst comprises an alumina modified support.  Note that it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” [In re Harza, 274 F.2d 669, 124 USPQ 378].  The volume ratio of the catalysts is a result effective variable since said volumes (or ratios thereof) affect the extent of conversion of reactants to products relative to the dimensions (size) of the reactors and concomitant capital and operating costs.  

With respect to claim 14, note that Zhou et al discloses “[t]he use of a solvent, such as water, glacial acetic acid, a strong acid such as hydrochloric acid, nitric acid, or sulfuric acid, or an organic solvent, is preferred in the support modification step” [paragraph 0026].  Note that applicant has disclosed “[t]he peptizing agent can be one or more of nitric acid…” [page 37 of the instant specification].  Furthermore, it is the position of the Office that the use of extrusion aids are well known in the art for aiding with extrusion.  With respect to the loading step, see prior discussion with respect to claim 11.
With respect to claim 16, see prior discussion with respect to the preparation of the catalyst of Zhou et al.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Zhou et al neither teaches sulfurization nor contacting a distillate oil with the catalyst under hydrodesulfurization conditions.  Instead, Zhou et al is concerned with hydrogenating acetic acid and/or ethyl acetate [see heading preceding paragraph 0063].  Applicant clearly discloses that the recited distillate oils “contain, in addition to sulfides, a large amount of nitrides and aromatics” [see page 3 of the instant specification], which compounds are not taught by Zhou et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
January 20, 2022